Appeal from an order of the Surrogate’s Court of Rensselaer county made on May 14, 1937, denying appellant’s motion to dismiss a petition that he account for moneys belonging to the estate of Helen B. Markham, deceased, received by him while acting as attorney for the administrator of that estate. The petition alleges that these moneys were delivered to the appellant by the administrator for the purpose of distribution, that the administrator is entitled to certain of these moneys as his distributive share of the estate and that the same have not been paid. The petitioner is the representative of the estate of the deceased administrator. Order affirmed. Hill, P. J., Rhodes and Bliss, JJ., concur; McNamee and Crapser, JJ., dissent, and vote to reverse the order, and to dismiss the petition, on the ground that the surrogate is without jurisdiction.